THE             RNEY      GENERAL




Honorable Clayton T. Garrison       Opinion No. M- 1268
Executive Director
Texas Parks and Wildlife Dept.      Re:   Authority of Parks
John H. Reagan Building                   and Wildlife Depart-
Austin, Texas 78701                       ment to expend an
                                          amount greater than
                                          the sum specified
                                          at Item 10B of its
                                          current Appropriation
                                          Bill for development
                                          and expan&ion of park
                                          facilities, using
                                          funds appropriated
                                          to the Department by
                                          other items of the
                                          Appropriation Bill.
Dear Mr. Garrison:
     You have requested our opinion concerning the above
captioned matter and pose the following question:
              'IIsthe Parks and Wildlife Department autho-
         rized to expend an amount greater than the sum
         specified at Item 10B of the current Appropriatione
         Bill for development and expansion of park facilities
         at one or all of the parks listed therein, using
         funds appropriated to the Department by other
         iteme of the Appropriation Bill?"
              "Item lOB, page 111-106 of S.B. NO. 11,
         ae amended by S.B. No. 7, Acts of the 62nd
         Legislature, Regular Session, 1971 (Current
         Appropriations Bill) reads as follows:
         B. Development and expansion of Park
         facilities for the convenience of the
         public, including screended and group
         shelters, camp and trailer sites, picnic
         units, roads, water and electrical systems,
         rest rooms, park headquarters, the clearing
         of land, and for other facilities:

                          -6221-
Honorable Clayton T. Garrison, page 2       (M-1268)


              Lyndon Bainee Johnson
              State Park                     1,000,000
              Balmorhea State Park
              Longhorn Cavern State Park
                                               166,500   u”:::
                                                79,400
              Goliad State Park
              Mission Tejas State Park
                                               1g, y;    Kii:
                                                  >    U.B.
              Varner-Hogg Plantation
              State Park                        95,555   U.B.
          (7) Stephen F. Austin
              State Park                        75,000   U.B.
          (8) Lake Somerville State
              Park                             150,000   U.B.
          (9) Washington-on-the-Bra205
              State Park                        17,000   U.B."
     The unexpended balances remaining in Item 10B on August
31, 1972 have been reappropriated for the fiscal year begin-
ning September 1, 1972. (See 111-176-177 of S.B. No. 1,
Acts of the 62nd Legislature, Third-Call&d Session, 1972).
     In addition to the above specific reappropriation, we
aleo find the following specific appropriation to the Parke
and Wildlife Department for the fiscal year ending August
31, 1973, ae ehown at page 111-111, Senate Bill No. 1, Acts,
62nd Legislature, 3rd C.S., 1972:
          "21.   There ia hereby appropriated from the
                 Texas Park Fund, pureuant to Article 4
                 of House Bill 730, Acts of the Sixty-second
                 Legislature, Regular Session, 1972, for
                 all neceseary caste /PI%-$&rgQQ,QQQ-$ep
                 aefltl~6~~~el?-~Fpem-~he=H~gkway-Beaa~~meR~
                 eE-laAa-Be~Rde~-~y-6e~g~ee~-Ave~~e-~e~e~a~e
                 SfPee~S-lQtk-SfPeef-a~~-~~~h-S~~ee~-~~-~he
                 G~~y-e~-A~sf~R+-Teffa~~-~e~-~eve~0~me~~-e~
                 sai~-~aR~-ae-a-Sfate-ga~~e~-~a~k7 and
                 for the purpose of planning, ac&isition
                 and development of other State parks and
                 State historic cites. Such expenditures
                 include, but are not limited to, ealaries
                 and wages, professional services and feee,
                 travel, capital outlay, 4ncluding land
                 and improvements thereto, and all other
                 necessary costs and expenses whether by
                 contract or direct payments.             $14,500,000"



                           -6222-
Honorable Clayton T. Garrison, page 3      (M-1268)


                (Brackets ours. Item of appropriation
                shown in brackets was vetoed by the
                Governor.)
     The veto of the $1,500,000 item, however, does not
affect the remainder of the appropriation contained in
Item 21. Attorney General's Opinion M-1228(1972).
     Your requeet states in part:
                ?tn order to provide the nature and extent
          of facilltiee and improvement& required to meet
          existing public demand, the Department is
          prepared to expend a greater sum than the amount
          specified by the Appropriations Bill at certain
          of ,theparks listed in Item 10B. Any additional
          expenditure above the sum appropriated at Item
          10B would be taken from other appropriations made
          to the Department. (See Item 20 and 22, page
          III-log, S.B.No. 11 as amended by S.B. No. 7,
          Acts of the 62nd Legislature, Third-Called Session,
          1972. )
               "The Comptroller's Office contends that the
          Department is limited to a specific sum appropriated
          for each park as listed in Item lOB, so that the
          total expenditures for development projects in
          these parks during the current biennium cannot
          exceed the appropriated sum. Your attention
          is directed to Section 26, page V-45, S.B.No. 11
          as amended by S.B.No. 7, Acts of the 62nd Legis-
          lature, Regular Session, 1971. This section has
          been carried forward in the new Appropriations
          Bill. (See Section 26, page V-44, S.B. No. 1,
          Acta of the 62nd Legislature, Third-Called Session,
          1972.)"
     After much study and deliberation of the difficult
complex question presented, we have concluded that we must
answer it in the affirmative. It is well settled that rules
of construction applicable to statutes equally are deemed
to apply to appropriation bills. Attorney General Opinion
NO. M-1141(1972)1 81.COTOs. 1225-1226, States, Sec. 166.



                           -6223-
Honorable Clayton T. Garrison, page 4      (M-1268)


     Consequently,
                II
                 . . . when it is necessary to construe an
          act in order to determine its proper meaning, it
          is settled that the Court should first endeavor
          to ascertain the legislative intent from a general
          view of the whole enactment, and the enactment
          alone. The intent having been ascertained, the
          court  will then seek to construe the statute so
          as to give effect to the purpose of the Legis-
          lature, as to the whole and each material part
                 even though this may involve a departure
          h&m-the strict letter of the law as written by
          the Legislature. This is the fundamental
          canon and the cardinal, primary, and paramount
          rule of construction, which should always be
          closely observed and to which all rules must
          yield. . . .' 53 Tex.Jur.2d 180-185, Statutes,
          Section 125.
     Furthermore, not only must a bill be construed as a
whole, but all parts of it should be "harmonized" if
possible according to the legislative intent and the courts
               ,t
                . . . will endeavor to reconcile the various
          provisions of the act, insofar as they may appear
          to be conflicting or inconsistent, to the end
          that the enactment and every word, phrase, clause,
          and sentence may have its proper effect.' 53 Tex.
          Jur.2d 229-231, Statutes, Section 160.
     Following the above rules of construction, we must
note that in current General Appropriations Act the Legislature
not only reappropriated Item lOB, but also made the additional
appropriation contained in Item 21 above quoted, and we must
harmonize the two separate appropriations so as to give legal
effect to both appropriations. Therefore it is our opinion
that Item mdoes    not constitute an 0,veralllimitation on
the amount of money that may be spent for the projects
specified therein. Our opinion is that you may spend the
monies appropriated in Item 21 on any parks selected by
YOU, which may or may not include one or more or all of
those parks designated in Item 10B.




                          -6224-
Honorable Clayton T. Garrison, page 5      (M-1268)


     The language in Item 21 appropriating $14,500,000 for
the development and acquisition "of other State parks and
State historic sites" evidently means other than the one
"bounded by Congress Avenue, Colorado Street and 11th
Stree in the City of Austin," that being the one designated
and immediately proceeding the language "other state parks."
The 'Iother"does not refer to those state parks set out in
Item lOB, which is a separate reappropriation for the fiscal
year beginning September 1, 1971.
     While the general rule is that the function of an
appropriation is to authorize the expenditure of a certain sum
of money for a certain purpose and for no other purpose and
thus operates as a limitation on the amount of money that may
be expended for such purpose (Attorney General Opinion No.
O-4632(1942), this rule is not without exceptions. One such
exception is where a contrary legislative intent evidently
appears, as in this instance wherein the legislature by
appropriate language has made an additional appropriation
for the same purpose. Consequently, the first rule of
construction must yield to the paramount rule of construction,
legislative intent or purpose. 53 Tex.Jur.2d 185, Statutes,
See. 125.
                        -SUMMARY-
              Item 10B of the appropriation to the Parks
         and Wildlife Department contained in the General
         Appropriations Act for the fiscal year ending
         August 31, 1972 (p. 111-105-106, 3604-3605) and
         reappropriated by the current General Appropriations
         Act (~.III-176-177) for the development and ex-
         pansion of certain park facilities, does not
         constitute a limitation on the amount of money
         that may be spent for said purposes and the
         Parks and Wildlife Departmen,tis authorized
         to spend other moneys appropriated for the
         development and expansion of park facilities in
         addition to said item of appropriation.




                          -6225-
Honorable Clayton T. Garrislon, page 6   (M-1268)


Prepared by Kerns Taylor
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
W. E. Allen, Acting Chairman
3. C. Davis
Jack Goodman
Jay Floyd
Max Hamilton
SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -6226-